   Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 7


ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)


                                   U NITED STATES D ISTRICT C OURT
                                                                forthe                           FILEDBy PG               D.c.
                                                   Southem DistrictofFlorida
                                                                                                       JAy 27 2222
                                                           Mi
                                                            amiDivisi
                                                                    on                                 St
                                                                                                       c.k
                                                                                                         Dk
                                                                                                          .O
                                                                                                           lt
                                                                                                            F
                                                                                                            lFl
                                                                                                              LA'
                                                                                                                c
                                                                                                                h
                                                                                                                .
                                                                                                                ,
                                                                                                                t
                                                                                                                -î
                                                                                                                 M/I
                                                                                                                   A
                                                                                                                   k
        TAMA TW YNEU E aka MAU IE LOMM                                   CaseNo.
                                                                                       (tobeflledinbytheClerk'
                                                                                                             sOA cc.
                                                                                                                   z
                        Plaint4#'
                                4.
                                 :,
                                  )
(Writethefullnameofeachplaintt whoisjllingthiscomplaint.
#'//lenamesofalltheplainto cannothtinthespaceabove,
                                                                         JuryTrial:(checkone) UI
                                                                                              Y Yes U-INO
pleasewrite ff
             weeattached''in thespaceand attach an additional
pagewiththefulllistofnames)
                             -V-                                               c&t/
                                                                               case
                                                                                   di
                                                                                    vSSO/
                                                                                        lues/>A
                                                                                              p.
                CATHERINE M .POOLER                                                #
                                                                                   .

                                                                               Jadze-               Mag S & lD
                                                                               Motn Ifp /.
                                                                                         6.3          Fee pd$ &
                         Dejèndantls)                                          Receipt #              .      -
F ritethefullnameofeachffc-/èat/zznfwhoisbeingsued.Mf/le
namesofallthede#ndantscannotftinthespaceabove,please
write 'seeattached''in thespaceandattach an additionalpage
withthefulllistofnames.Donotincludeaddresseshere.
                                                )

                             CO M PLAINT FO R VIO LA TIO N O F CIVIL R IGH TS
                                                   (Non-prisonerComplaint)

                                                                NOTICE

    FederalRulesofCivilProcedure 5.2 addressestheprivacy and security concernsresulting from public accessto
    electroniccourttiles.Underthisrule,papersfiled with thecourtshould notcontain:an individual'sf'ullsocial
    security num berorfullbirth date;the fullnam eofaperson known to beam inor;ora complete tinancialaccount
    number. A filing may include only:the lastfourdigitsofasocialsecurity number;theyearofan individual's
    birth;a minor'sinitials;andthe lastfourdigitsofafinancialaccountnumber.

    Exceptasnoted in thisform,plaintiffneed notsend exhibits,am davits,grievance orwitnessstatements,orany
    otherm aterialsto the Clerk'sOm cewith thiscom plaint.

    ln orderforyourcomplaintto be flled,itmustbeaccompanied by the filing fee oran application to proceed in
    form apaupelis.




                                                                                                                       Page lof 6
  Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 7


WoSe15(Rev.12/16)ComplaintforVi
                              olationofCivilRights(Non-pri
                                                         soner)

1.       ThePartiesto ThisCom plaint

                 ThePlaintifqs)
                 Providethe information below foreach plaintiF named inthecomplaint.Attach additionalpagesif
                 needed.
                     N ame                          TamaT> netteaka Matti  e Lomax
                     Address                        PrO rBOX 490642
                                                    CHICAGO                                        60649
                                                                          .p
                                                                        cff                                        zk code
                      County                               United StatesofAmerica
                      TelephoneN umber
                      E-M ailAddress                      akalgmaxlqmailryom    - ..   . ..




         B.       TheDefendantls)
                  Providethe information below foreach defendantnamed in the complaintawhetherthe defendantisan
                  individual,a governmentagency,an organization,oracom oration. Foran individualdefendant,
                  includetheperson'sjobortitle(ifknown)andcheckwhetheryou arebringingthiscomplaintagainst
                  them in theirindividualcapacity oroftk ialcapacity,orboth. Attach additionalpagesifneeded.

                  DefendantNo.1
                      N am e                               Catherine M.Pooler
                       Job orTitle(Ifknown)                JudgeofMiaml-DadacourtofFlorida
                       Address                             73 W estFlaglerStreet/Room 900
                                                           Miam iS                      FL
                                                                        dk.v
                                                                         k/                       j'
                                                                                                   ia-ik
                       County                              United States ofAmerica
                       TelephoneNum ber
                       E-M ailAddress(fknown)
                                                                  Individualcapacity           V Om cialcapacity

                  DefendantNo.2
                      Name                                 Douglas DrStratton/AttorneyatLaw
                      Job orTitlellfknownl                 Attorney forRoosevel
                                                                              tlvory
                      Address                              407 Lincoln Road/Suite 2-A
                                                           M iamiBeach                  FL                         33139
                                                                        èit
                                                                          y                       àtate            Zipitbke
                       County                              United States ofAmerica
                       TelephoneN umber
                       E-M ailAddressll
                                      fknownl              douplasestr-
                                                                      Aqpn.
                                                                        -
                                                                             hsteinocom
                                                                          f,i-  --     -   -     - ---   - .



                                                                  lndividualcapacity           J Om cialcapacity



                                                                                                                           Page2of6
  Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 7


ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Non-plisoner)

                  DefendantNo.3
                      N am e                                 Roosevel tIvory
                      Job orTitle(êknown)                    Landlord
                      Address                                1708 NW 69th Terrace
                                                             Miami                          FL              33147
                                                                           èit
                                                                             y             àtate            à-1
                                                                                                              #
                                                                                                              7 è'
                                                                                                                 oàe
                       County                                United StatesofAmerica
                       TelephoneN umber
                       E-M ailAddressllfknownl

                                                             7 lndividualcapacity r-lomcialcapacity
                  DefendantNo.4
                      Name
                      Job orTitle llknownl
                      Address

                                                                           tjity
                                                                             .
                                                                                           jtate            zi
                                                                                                             p tbée
                       County
                       TelephoneNum ber
                       E-M ailAddress(tfknown)

                                                                     Individualcapacity r-lOmcialcapacity
lI.      BasisforJurisdiction

         Under42U.S.C.j1983,youmaysueskteorlocaloftkialsforthetldeprivationofanyrights,privileges,or
         immunitiessecuredbytheConstltutionand(federallawsl.''UnderBivensv.Six L/nkntpwnNamedAgentsof
         FederalBureauofNarcotics,403 US.388(1971),youmay suefederaloftkialsfortheviolationofcertain
         constitutionalrights.

                  Areyou bringing suitagainst(checkallthatappl
                                                             y):
                        Federalom cials(aBivensclaim)
                   V Stateorlocaloffkials(aj 1983claim)
                  Section 1983 allowsclaim sallegingthe Rdeprivation ofany rights,privileges,orirnmunitiessecured by
                  theConstitutionand (federallawsl.''42 U.S.C.j 1983.lfyouaresuingundersection 1983,what
                  federalconstitutionalorstatutoryrightts)doyouclaim is/arebeingviolated bystateorlocalofficials?
                  1983 allows people to sue the governmentforcivilrightsvi
                                                                         olati
                                                                             ons.Itapplieswhensomeone acting
                  undercolorofstate-levelorlocallaw hasdeprived a person ofri ghts created by the U.S.Constitution or
                  federalstatutes.Referto casesbroughtunder42 U.S.C.18 U.S.C.1983 givespeople the rightto sue
                  state governmentomcials and employeeswho violate theirconstitutionalrights:Everypersonwho,
                   undercolorof-any.statute,ordinancea-regulation.custolm-or-llnnge,ofany-siqtê,subjactsvorcauses.
                                                                                                                 to
                  Plaintiffssuing underBivensmay only recoverforthe violationofcertain constitutionalrights. lfyou
                  aresuingunderBivensnwhatconstitutionalrightls)doyouclaim is/arebeingviolatedbyfederal
                  officials?

                                                                                                                    Page3 of 6
   Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 7


ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)
                  18 U.S.Code 242.Deprivati
                                          on ofrights undercolorofIaw,whoever,undercolorofany Iaw,statute,
                  ordinance,regulati
                                   on,orcustom,will
                                                  fullysubjectsanypersoninanyState,Territory,CommonweaIth,
                  Possession,orDistrictto the deprivation ofanyri
                                                                ghts,privileges,orim munities secured orprotected by
                  the Constitution orIawsofthe United States,orto differentpunishments,pains,orpenalties on account
                  nfKuchm lrqon im ing-analimn;orby rmnnnrl-ofhis colorxor-rnr-vthan-are-preKnribld-fnrth. nitizens---

                  Section 1983 allowsdefendantsto befound liableonly when they haveacted ççundercolorofany
                  statute,ordinance,regulation,custom ,orusage,ofany StateorTerritory orthe DistrictofColumbia.''
                  42U.S.C.j1983.Ifyouaresuinjundersection1983,explainhow eachdefendantactedundercolor
                  ofstateorlocallaw.lfyouaresulngunderBivens,explainhow eachdefendantactedundercolorof
                  federallaw .Attach addltionalpagesifneeded.
                  The Plaintiffattorney fabrication ofallegation regarding a Landl
                                                                                 ord and tenantdispute regarding fixer
                   upperforapartmentthatPlaintiff Mattie Lomax was renting from Pl  ainti
                                                                                        ffRooseveltIvory.Judge Pooler
                                             :
                  refusetoacceptthe documentsI     edandissueordersoffinaljudgmentforattorneyfee,s,orderto
                                             nthefil
                  disburse from courtregi
                                        stry $700.00 thatPlaintiff,Mattie Lomax had depositinto the courtregistry.
                   Relqelqthpça-qh bp-e mf.
                                          $-1-2.16Q.0Q-be1d-W lhe-fmudRegiitl-under> çqip4-Np.-lolz/oo/ el
                                                                                                         lls-or4er

111.    StatementofClaim
        State asbriefly aspossiblethe factsofyourcase. Describehow each defendantwaspersonally involved in the
        alleged wrongfulaction,along with thedatesand locationsofal1relevantevents. You m ay wish toinclude
        furtherdetailssuch asthenamesofotherpersonsinvolved in the eventsgiving riseto yourclaim s. Do notcite
        any casesorsGtutes.lfmorethan oneclaim ismsserted,numbereach claim and writea shortand plain
        statementofeach claim in a separateparagraph.Attach additionalpagesifneeded.

        A.         Wheredidtheeventsgivingrisetoyourclaimts)occur?
                   1474 NW 68 Terrace,Miami,Florida 33147




        B.         W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?
                   January29,2006 inwhich Iandlord,Roosevel    tlvory came to the Mattie Lomax apartmentat1474 NW
                   68th Terrace,M i
                                  ami,Fl orida around about9:00 am.Lomax open the doorand Iandlord came into the
                   apadm entstating thatthiswas his house and sold the propertywhilethe Lomax had 5xthe water
                   problem and purchase materialto fix up the rentalapadment.


         C.        W hatarethefactsunderlyingyourclaimts)? (Forexample: Whathappened toyou? 1/71/did what?
                   I
                   'FJ.
                      :anyonqelseinvglved? 1/,/elseJJw whathappeped?)
                   Duetotheblasand prejudice nature ofJudge Pool      er,Plalntl/sitemsthatwaspurchasedtorenew the propertywas
                   a44stolenbytheselloftheproperty.AlIi   temswerefil   ed March 10,2006 andmailaœ pytotheattorneyofthe
                   Roosevel tIvory. Lomax wasevi  d ed from herrentalapartmenton the same day ofhearing,March 29,2006 and
                   was forced to move outrightaway.There were severalofMiami-Dade police showed up in frontofLom ax
                   apartment,stating tothenextdoorneighbor,stating,do notstandin frontofthisbuidding.Rooseveltlvoryi        sfamiliar
                   with M i
                          am i-Dade police thatwork forDri-vel t,lnc due to the fads thatRooseveltlvoryruns a prostitution house on
                   68th,Terrace,Mi  ami,Florida.Onthe dayofhearing,RooseveltIvorywaswari         ng aMiami-Dade policebadgeonhis
                   person.W hen Lomax ask Roosevel    tlvofy ifhe was a police officer,because he i: telland body si
                                                                                                                   de is big,so
                   Lomaxthoughtnotingabouthe beinga pol       iceofficer.AfterLomax had returnhomeandca11the Miami-Dade police
                   stationto requireabouthisempl  oyment,the Miami-Dadepolice stati     on,statedthattheydidnothavea Roosevelt
                   lvoryworking atthisstati on.




                                                                                                                            Page4 of 6
  Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 7


ProSe15(Rev.12/16)ComplaintforViolationofCivilRights(Non-prisoner)


lV. Injuries
        lfyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
        treatment,ifany,yourequired and did ordid notreceive.
        Lomax was sexuall
                        y harassed,harassed,stalking her,emotionaldistress,Intentionaliniidion,breach ofrental.Roosevelt
        Ivorywouldsenta men,bythe nam eofRoberand anotherpadnerwi      thRoberinwhichwaswearing acol     ostomybag.lask,
        whatisthatsmall?He sidethatitwashiscolostomybag.The nextdayRobercamebyhimself.Lomaxwentinto herfront
        room andbelievethatRoberwasfixingtheplumbingforthewater,pi
                                                                 pping(youcan seepidures)forthe hotwaterpipping,
        Lomaxgetuptochecktoseewhatwasgoingwi             ththewater.Rober, Rooseveltlvoryfri    endwassleeping inthecloset,
        pretending to fi
                       x the piping forthe water,due to the fasts,thatevery time Lomax would turn on the water,the waterwould
        come outofthebrokingpi    pthewaterwouldrunonthegoor.Roosevel          tlvoryadiontoward Lomaxwasintentionalbecausehe
        though in his mind thathe wasgoing to use Lomax forprostitution and notforrental.Roosevel    tIvory would send a men to the
        property to cutthe grass and would have two othermen'    s wi
                                                                    th him ,standing in my frontwindow .ltold the men to notstand in
        frontofmywindow andtheothermenthatwascuttingthe grass,yellbackatm e.1stated i             fyoudon'tgetinfrontofmywindow
        thatlwillca11the police,and then,aIIofa sudden the men's I   eftthe property.The nextmom ing Roosevel   tIvory cam e to
        Lomaxapartment.LomaxI      etRooseveltIvoryinsideofthe apartment.He stud inthefrontroom ,statingthatthiswashis
        house.Lomax stafted to yell,stating to getoutofherhouse.




V.      Relief

        State briefly whatyou wantthe courtto do foryou.M ake no legalarguments.Do notciteany c% esorstatutes.
        Ifrequesting money damages,includethe amountsofany actualdamagesand/orpunitivedam agesclaimed for
        theactsalleged. Explain thebasisfortheseclaims.
         Thisisaclaim foradualdamagesandpunitivedamagesof$3,000,000.00forfraud onthecourtanddeprivedofa ri
                                                                                                         ghtthat
        willestabl
                 ished the rightto sue fora vi
                                             olati
                                                 on ofa rightbase on Judge Poolerand the Attorneydem onstrated,bias,racist,
        prejudiceand hatefu!adionagainstLomaxa Bl
                                                ackAmeri
                                                       canwomenbyfabri
                                                                     cationoftheal
                                                                                 legati
                                                                                      onsthiscompl
                                                                                                 aint.




                                                                                                                           Page5of6
  Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 7


ProSe15(Rev.12/16)Complai
                        ntforViolationofCivilRights(Non-prisoner)


VI.     Certification and Closing

        UnderFederalRule ofCivilProcedure 11,by signing below,Icertify tothebestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresented foran improperpurpose,suchastoharass,cause
        unnecessary delay,orneedlesslyincreasethecostoflitigation;(2)issupportedbyexisting1aw orbya
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportaftera reasonable
        opportunity forfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 1l.


        A.        ForPartiesW ithoutan Attorney

                  Iagreeto providetheClerk'sOfficew ith any changesto my addresswhere case-related papersmay be
                  served.Iunderstand thatmy failureto keep acurrentaddresson filewith the Clerk'sOfficem ay result
                  in the dism issalofmy case.

                  Dateofsigning:               Janua!y 21:2020
                                                      .



                                                     (              tz
                  SignatureofPlaintiff                                               kf<
                  PrintedN am eofPlaintiff         Tam a Tw ynette a      M attie Lom ax

        B.        For Attorneys

                  Date ofsigning'
                                .


                  Signature ofAttorney
                  Printed Name ofAttorney
                  BarN umber
                  N am eofLaw Firm
                  Address

                                                                    Cit
                                                                      y                    ktate   ZI# Code
                  TelephoneNumber
                  E-mailAddress




                                                                                                                 Page6of 6
Case 1:20-cv-20363-MGC Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 7




                                                         *
                                                        0O
                                                    x
                                                    >!R
                                                      lj
                                                    I k>
                                                       >
                                                    -
                                                    ?o
                                                     X 1.z
                                                    j1m
                                                      oe
                                                       n'
                                                    î'
                                                     I;1
                                                        l$
                                                    g>J;
                                                       o,o
                                                         m
                                                    f1
                                                    :'z
                                                      ;oK;
                                                         o
                                                        2.u
                                                          >
